Citation Nr: 0400890	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 15, 1996 
for the award of service connection for emphysema to include 
whether a July 1998 Department of Veterans Affairs Regional 
Office rating decision was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to an 
effective date earlier than March 15, 1996 for the award of 
service connection for emphysema.  

In July 2002, the veteran filed an application to reopen the 
claim for service connection for hypertension.  This issue 
has not been adjudicated by the RO, and is referred to the RO 
for appropriate action.


REMAND

In a July 1998 rating decision, the RO granted service 
connection for emphysema and assigned a 60 percent rating 
from March 15, 1996 and a 100 percent rating from October 7, 
1996.  The veteran was notified of this decision.  In the 
absence of a notice of disagreement or clear and unmistakable 
error, it became final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.105, 20.1103 (2003). 

On August 7, 2001, the veteran submitted a claim for 
entitlement to an effective date earlier than March 15, 1996 
for the award of service connection for emphysema.  

The veteran argued that the effective date for the award 
should be in 1984, when he filed his original claim for 
compensation.  This contention is essentially that the July 
1998 decision was the product of error in that it failed to 
consider the correct date of claim.

The veteran's claim on appeal is a claim for entitlement to 
an effective date earlier than March 15, 1996 for the award 
of service connection for emphysema to include whether a July 
1998 Department of Veterans Affairs Regional Office rating 
decision was clearly and unmistakably erroneous.  
Cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (appellant 
reasonably raised claim for clear and unmistakable error with 
the requisite specificity because he argued for an earlier 
effective date asserting that evidence compelling a grant of 
service connection was of record at the time of the prior 
final rating decisions); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (to be awarded earlier effective date, veteran must 
show clear and unmistakable error in RO decision disallowing 
higher rating). 

The RO has adjudicated the issue of whether the veteran was 
entitled to an effective date earlier than March 15, 1996 for 
the award of service connection for emphysema.  However, the 
RO has not adjudicated whether the July 1998 Department of 
Veterans Affairs Regional Office rating decision was clearly 
and unmistakably erroneous.  The RO also did not notify the 
veteran of the laws and regulations pertinent to clear and 
unmistakable error claims.  The Board cannot determine such 
matters in the first instance.  Huston v. Principi, 17 Vet. 
App. 17 Vet App 195, 206 (2003).  Thus, this claim must be 
remanded to the RO for adjudication and correction of the 
procedural defects.

Accordingly, this case is REMANDED for the following: 

The RO should adjudicate whether the July 
1998 rating decision that assigned an 
effective date of March 15, 1996 for the 
grant of service connection for emphysema 
should be reversed or amended on the 
basis of clear and unmistakable error.  
If the benefits sought on appeal remain 
denied, the RO should provide the veteran 
and his representative with a statement 
of the case, which includes the laws and 
regulations pertinent to clear and 
unmistakable error claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


